     Case 2:19-cv-01123-AB-MRW Document 6 Filed 02/14/19 Page 1 of 2 Page ID #:62



 1   MARC S. HINES (SBN 140065)
     mhines@hineshamptonllp.com
 2   NICOLE M. HAMPTON (SBN 189024)
     nhampton@hineshamptonllp.com
 3   HINES HAMPTON, LLP
     34 Executive Park, Suite 260
 4   Irvine, California 92614
     Tel.: (714) 513-1122
 5   Fax: (714) 242-9529
 6   Attorneys for Defendants,
     NATIONWIDE MUTUAL INSURANCE COMPANY AND
 7   AMCO INSURANCE COMPANY
 8
                             UNITED STATES DISTRICT COURT
 9
               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11   ALLA SUZDALTSEV,                           CASE NO.:
     YURIY SUZDALTSEV
12                                              [Lower Court Case No.: PC058696
                     Plaintiffs,                Los Angeles County Superior Court –
13                                              Chatsworth Courthouse]
     vs.
14
     AMCO INSURANCE COMPANY;
15   NATIONWIDE MUTUAL                          PROOF OF SERVICE re REMOVAL
     INSURANCE COMPANY; and
16   DOES 1 through 50, inclusive,              DOCUMENTS
17                   Defendants.
18                                              Complaint filed: August 7, 2018
                                                Trial Date: None Set
19
20                                   PROOF OF SERVICE
21
           I am employed in the County of Orange, State of California. I am over the
22   age of 18 and not a party to the within action. My business address is 34 Executive
23   Park, Suite 260, Irvine, CA 92614.

24             On February 14, 2019, I served the foregoing document described as:
25
           -        DEFENDANTS’ NOTICE OF REMOVAL OF ACTION;
26
27         -        DEFENDANTS’ DISCLOSURE STATEMENT AND
                    CERTIFICATE OF INTERESTED PARTIES;
28
                                              1
                          PROOF OF SERVICE RE REMOVAL DOCUMENTS
     Case 2:19-cv-01123-AB-MRW Document 6 Filed 02/14/19 Page 2 of 2 Page ID #:63



 1         -         CERTIFICATE OF SERVICE OF NOTICE TO ADVERSE
                     PARTIES OF REMOVAL TO FEDERAL COURT;
 2
 3         -         CERTIFICATE OF SERVICE OF NOTICE TO SUPERIOR
 4
                     COURT OF REMOVAL TO FEDERAL COURT

 5         By placing the [] original [X] a copy thereof enclosed in a sealed envelope,
 6
     addressed as follows:

 7                                 Hovhanes H. Tatevosian
 8                            Law Offices of Hovhanes Tatevossian
                                5900 Sepulveda Blvd., Ste. 270
 9                              Sherman Oaks, California 91411
10                                   Attorneys for Plaintiff

11   [X]       BY MAIL: I deposited such envelope(s) in the mail at Irvine, California. I
12             am "readily familiar" with the firm's practice of collection and processing
               correspondence for mailing. Under that practice it would be deposited with
13             U.S. Postal Service on that same day with postage thereon fully prepaid the
14             ordinary course of business. I am aware that on motion of the party served,
               services is presumed invalid if postal cancellation date or postage meter date
15             is more than one day after date of deposit for mailing in affidavit.
16
     [ ]       BY PERSONAL SERVICE: I caused a true and correct copy thereof
17             enclosed in a sealed envelope to be delivered by hand to the above-named
18             addressee(s) by courier, DDS Legal.
19   []        BY ELECTRONIC MAIL TRANSMISSION: I caused the above-
20             referenced document to be electronically transmitted to the person(s) set forth
               in the attached service list, at the e-mail address(es) set forth thereto.
21
22   [X]       (Federal) I declare that I am employed in the office of a member of the bar
               of this Court at whose direction the service was made.
23
24             Executed February 14, 2019 Irvine, California.
25
26
                                                      /s/ Bethany Ary
                                                      Bethany Ary
27
28
                                               2
                           PROOF OF SERVICE RE REMOVAL DOCUMENTS
